Citation Nr: 9934192	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for schizophrenia, paranoid type.  


FINDINGS OF FACT

1.  The medical evidence shows a current diagnosis of 
schizophrenia, an in-service diagnosis of schizophrenia, and 
a nexus opinion linking the veteran's current schizophrenia 
to service.  

2.  The veteran was first hospitalized and treated for 
schizophrenia during service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia, 
paranoid type, is well grounded.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

2.  Schizophrenia, paranoid type, was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran entered military service in September 1967.  Soon 
after, he was admitted to the hospital because he told the 
chaplain that he felt like walking into a lake and drowning.  
The veteran expressed fear of people touching him, ideas that 
everyone in the Army was dead, and ideas that people were 
interfering with his thoughts.  He always had the feeling 
that people were watching him as he walked down the street 
and noted that they made gestures, moved their heads, and 
moved their eyes to follow him.  He frequently felt that 
friends, as well as strangers, were talking about him and 
laughing at him, although he could not hear what they were 
saying.  The diagnosis was schizophrenic reaction, paranoid 
type, subacute to chronic, manifested by withdrawal, ideas of 
reference, paranoid feelings, and a disorder of associations.  
The precipitating stress was routine military service.  The 
examiner opined that the condition was severe and rendered 
the veteran not capable of performing military service.  The 
veteran received an honorable medical discharge in November 
1967.  

The record included numerous post-service medical records of 
hospitalization or examination for schizophrenia.  

Records of private hospitalization in March and April 1971 
reflect that the veteran had been delusional because he 
thought a female coworker was a long lost half-sister, and 
the night before admission to the hospital, he began to 
destroy property in his parent's house.  

In September 1986, the veteran was involuntarily admitted for 
8 months to a private hospital after smashing a television in 
his parent's home and being brought there by the police.  The 
veteran stated that he was possessed by demons and had not 
been taking his medications for a long period of time.  The 
diagnosis was chronic paranoid schizophrenia with acute 
exacerbations.  The examiner noted that the veteran had 
multiple psychiatric hospitalizations at the facility dating 
back to 1982 and a history of psychiatric problems dating 
back to 1972.  

From January to March 1989, the veteran was involuntarily 
admitted to a state hospital.  He was refused service at the 
only grocery store in town because he claimed that it was a 
place of prostitution.  The veteran maintained grandiose, 
paranoid delusions.  He claimed that he had saved and united 
69 churches, created 169 military installations, controlled 
the price of gold, and reduced inflation by 4%.  There was a 
complete denial of illness and no insight or judgment.  About 
a week before release, the veteran admitted that he needed 
medications to help control his "voices."  The diagnosis 
was chronic schizophrenia, paranoid, with acute 
exacerbations.  From October to December 1989, the veteran 
was involuntarily recommitted to the state hospital after the 
authorities picked him up twice for disturbing the peace.  
The veteran remained delusional, and his appearance was 
slovenly.  The diagnosis was chronic schizophrenia, paranoid.  
From April to August 1990, the veteran was involuntarily 
recommitted to the state hospital after an exacerbation of 
chronic paranoid schizophrenia.  Just before admission, he 
was arrested for disorderly conduct of screaming at cars 
passing by on the streets and for phoning a threat to blow up 
a commercial building.  He also kicked at some barking dogs 
and told the owner that he was going to get somebody to 
"rifle" him.  The diagnosis was chronic paranoid 
schizophrenic disorder.  A few days after discharge, the 
veteran was involuntarily recommitted from the end of August 
1990 to November 1990.  From June to October 1991, the 
veteran was involuntarily recommitted to the state hospital 
because of threatening and aggressive behavior precipitated 
by floridly psychotic thought processes.  The diagnosis was 
chronic schizophrenia, paranoid type.  

From June to September 1997, the veteran was referred to a VA 
psychiatric home after the police picked him up for making 
threats to a senior citizens center.  He had delusional ideas 
that he was a horseman of the apocalypse, and he heard voices 
telling him to do things.  He had abandoned 3-4 cars over the 
years because they began to whisper and hum to him and he 
became afraid to stay in them.  The veteran felt that all his 
problems started when he was given a rifle in service because 
it was after this that he saw all the people around him as 
dead.  He reported that he received Social Security 
disability payments.  The diagnosis was schizophrenia, 
paranoid type.  In July 1997, the veteran reported that for 
13 years, he had attended a day care center, and his family 
hospitalized him when they became afraid of him.  In August 
1997, the veteran was delusional because, although he is 
childless, he described seeing his son on TV, and he claimed 
he created the slogan, "Just Say No to Drugs."  In 
September 1997, his mother reported that the veteran had been 
hospitalized and treated 12 times since 1967.  The veteran 
stated that organized crime was monitoring his sexual 
behavior through television.  Throughout the veteran's stay 
in the VA home, the diagnosis was chronic schizophrenia, 
paranoid type.  

According to the veteran, the Social Security Administration 
received a copy of the March 1994 examiner's opinion that the 
veteran had suffered with paranoid schizophrenia for many 
years.  In 1997, examination showed him to be delusional.  He 
had fears of being raped and printed a lengthy document 
detailing all his paranoid delusions and his fears about the 
government.  In 1999, the veteran underwent examination by 
several private examiners.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 38 C.F.R. § 
3.304(b).  

If the evidence is in equipoise, application of the benefit 
of the doubt standard tips the balance in favor of the 
veteran and the veteran prevails on the claim.  See 38 C.F.R. 
§ 3.102 (1999).  Only if the preponderance of the evidence 
goes against the claim will the appellant be denied the 
benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990.  


Analysis

The veteran's claim is well grounded because the medical 
evidence included a current diagnosis of schizophrenia, an 
in-service diagnosis of schizophrenia, and a medical opinion 
linking the veteran's current schizophrenia to an in-service 
event.  
Service medical records show that the veteran was 
hospitalized and diagnosed while in service with 
schizophrenic reaction, paranoid type.  In May 1997, a VA 
examiner stated a diagnosis of chronic paranoid 
schizophrenia, acute exacerbation without interepisode 
remission.  R. Leugers, Psy.D., in March 1999 and A. House, 
Psy.D., in May 1999, as well as many other post-service 
examiners, stated a current diagnosis of schizophrenia, 
paranoid type.  In May 1999, B. Chessen, Ph.D., stated that 
it was likely that the stress of military training played a 
role in bringing on the psychosis, and Dr. House stated that 
the stress of boot camp pushed the veteran into a psychotic 
break from reality, which he struggles with to this day.  
Therefore, the claim of entitlement to service connection for 
schizophrenia, paranoid type, is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran, assisted by a representative, 
provided sworn testimony at a regional hearing in May 1998, 
and he filed multiple lay statements with the RO.  The Board 
notes that several examiners and the veteran stated that the 
veteran received Social Security Disability payments and that 
he lived for several years at a psychiatric facility in 
Staten Island, New York.  Although the RO requested the 
Social Security records in October 1997 and Staten Island 
medical records in June 1998, such documents, if they exist, 
are not included in the claims folder.  

Nonetheless, this case may be decided on the merits without 
the missing records because the existing record shows an 
approximate balance of evidence in support of and against 
service connection.  

The issue is whether clear and unmistakable evidence 
demonstrated that schizophrenia preexisted the veteran's 
entry into service.  See Vanerson v. West, 12 Vet. App. 254, 
261 (1999).  

The veteran is presumed to have been in sound condition at 
entry into service because the June 1967 enlistment 
examination report showed that the veteran was found normal 
and that no mental defects were noted.  The veteran, his 
mother, and his brother denied that the veteran had a history 
of nervous trouble of any sort.  

The military doctors who examined the veteran in service 
opined that schizophrenia preexisted service.  The November 
1967 Physical Evaluation Board Report and application for 
expeditious discharge, which the veteran signed in the 
presence of a witness in November 1967, stated that the 
medical board found that the veteran was unfit for retention 
in the military service by reason of physical disability 
which had been found to have existed prior to induction and 
which was neither incident to nor aggravated by military 
service.  The record does not show that the military doctors 
reviewed pre-service medical records or interviewed the 
veteran's family members.  

Recent medical opinions and lay statements provide evidence 
that schizophrenia did not preexist service and that military 
service triggered the onset of schizophrenia.  The veteran 
contended in numerous statements and in his induction report 
of medical history that schizophrenia did not preexist 
service.  The October 1997 letter from the veteran's mother 
alleged that the veteran was a normal young man who never was 
a problem prior to service.  His mother visited him at the 
Army hospital and saw that he had changed because he spoke of 
seeing soldiers as the walking dead and of hearing voices.  A 
brother's May 1998 letter alleged that the veteran was a 
normal, well-liked young man prior to service and that he 
began to exhibit strange behavior upon his release from the 
service.  After service, the veteran took an unhealthy 
interest in firearms, culminating in an event that caused the 
veteran to be hospitalized for the first time as a civilian.  
These lay statements are probative because, although the 
veteran and his family members are lay persons not competent 
to render medical opinions or medical diagnoses regarding the 
etiology of disorders, they are competent to provide evidence 
of observable symptoms, such as whether the veteran was ever 
hospitalized or whether the veteran behaved in the same 
manner before and after service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Dr. Leugers opined, based upon an interview and mental status 
examination, that the veteran had continuous schizophrenia, 
paranoid type, and that there was considerable evidence 
supporting the conclusion that there was no schizophrenic 
illness prior to entering the military and no pre-service 
history of mental illness in the veteran or family members.  
Dr. House opined, based upon two interviews with the veteran 
and review of family letters of attestation, that there were 
no clear indicators of previous significant mental illness 
prior to boot camp, that the stress of boot camp training 
pushed the veteran into a psychotic break from reality, and 
that the veteran has continued to suffer from significant 
chronic mental illness since 1967 and currently from 
schizophrenia, paranoid type.  Dr. Chessen opined, based upon 
a review of the veteran's records, testing results, and 
clinical interview, that he found no evidence that 
schizophrenia existed prior to basic training and that it 
seemed likely that the stress of military training played a 
role in bringing on the psychosis.  

The medical evidence does not clearly and unmistakably show 
that schizophrenia preexisted service because the opinions of 
the 3 private examiners in 1999 conflict with the opinion of 
the 1967 examiner.  The record does not show that the 1967 
examiner reviewed pre-service medical records or took 
statements from the veteran's family members.  The 1967 
examiner did not have the benefit of reviewing post-service 
medical records that were available to at least one of the 
1999 examiners.  The veteran was not treated for or diagnosed 
with schizophrenia until service, and the veteran and his 
family reported that he had never been hospitalized until 
service.  In contrast, the 1999 examiners had the benefit of 
reviewing the letter attestations of family members who knew 
the veteran prior to and after service and Dr. Chessen 
reviewed the veteran's records, including hospitalization 
records.  Although multiple examiners since service treated 
the veteran, no one other than the 1967 examiner opined that 
schizophrenia preexisted service.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection, based upon incurrence in service, for 
schizophrenia, paranoid type.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied the claim based 
upon the 1967 opinion that schizophrenia preexisted service, 
the veteran has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

The claim of entitlement to service connection for 
schizophrenia, paranoid type, is granted.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

